                      Case 19-50919-BLS               Doc 31      Filed 11/16/20        Page 1 of 4




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


    In re:                                                                   Chapter 11

    WOODBRIDGE GROUP OF COMPANIES, LLC, et                                   Case No. 17-12560 (BLS)
    al.,1
                                                                             (Jointly Administered)
                                Remaining Debtors.


    MICHAEL GOLDBERG, in his capacity as
    Liquidating Trustee of the WOODBRIDGE
    LIQUIDATION TRUST,
                                                                             Adversary Proceeding
                                         Plaintiff,                          Case No. 19-50919 (BLS)

                              vs.

    A TEAM APPROACH, LLC; DAVID P.
    LANDWEHR; BRENDA K. LANDWEHR; RANDY
    HAZEN AS TRUSTEE OF THE HAZEN FAMILY
    IRREVOCABLE TRUST,

                                         Defendants.

                                             AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss
COUNTY OF NEW YORK )

I, Alison Moodie, being duly sworn, depose and state:

1.           I am a Senior Case Manager with Epiq Class Action and Claims Solutions, Inc.,2 the claims

and noticing agent in the above-captioned proceeding. Our business address is 777 Third Avenue,

New York, New York 10017.


1
             The Remaining Debtors and the last four digits of their respective federal tax identification number are as
             follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
             LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
             California 91423.

2
             Epiq Class Action and Claims Solutions, Inc. acquired Garden City Group, LLC on June 15, 2018.
                  Case 19-50919-BLS            Doc 31       Filed 11/16/20       Page 2 of 4




2.       On November 2, 2020 at the direction of Pachulski Stang Ziehl & Jones LLP, Counsel to

the Plaintiff Michael Goldberg, in his capacity as Liquidating Trustee of the Woodbridge

Liquidation Trust, I caused a true and correct copy of the Notice of Voluntary Dismissal of

Adversary Proceeding [Adv. Docket No. 30], to be served by first class mail on the parties

identified on Exhibit A annexed hereto (Defendants),3 and by e-mail on dlandwehr@ltc4vets.org.




                                                               /s/ Alison Moodie
                                                               Alison Moodie


    Sworn to before me this
    6th day of November, 2020
    /s/ Panagiota Manatakis
    Notary Public, State of New York
    No. 01MA6221096
    Qualified in Queens County
    Commission Expires April 26, 2022




3
         The envelope used for service on the party included a legend, which stated: “Important Legal Documents
         Enclosed: Please direct a copy of the contents of this envelope to the President, Managing or General
         Agent.”
Case 19-50919-BLS   Doc 31   Filed 11/16/20   Page 3 of 4




                    EXHIBIT A
Case 19-50919-BLS   Doc 31   Filed 11/16/20   Page 4 of 4
